     Case 1-20-43932-jmm              Doc 41-1       Filed 12/17/20   Entered 12/17/20 10:13:55




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
In re:


FANCHEST, INC.,                                                   Case No. 20-43932-jmm

                                             Debtor(s)            Chapter 11 (Sub-Chapter V)
--------------------------------------------------------------x

                                DECLARATION OF ABBAS MANIAR

        I, Abbas Maniar, hereby declare as follows:

        1.       I am the managing member of Phoenix Capital Growth, LLC, a Texas limited

liability company ("Lender"). I base the information contained herein upon my personal

knowledge and the documents and information maintained by the Lender. I have over 10 years

of experience with companies engaged in online sales and digital marketing.

A.      Lender's Loan to Fanchest, Inc.

        2.       On or about July 16, 2018, the Lender made a loan to Fanchest, Inc. ("Debtor") in

the original principal amount of $1,100,000.00 (“Loan”) pursuant to the terms of a Facility

Agreement, dated July 16, 2018, between Lender and the Debtor and other supporting loan

documents ("Agreements"). A copy of the relevant Agreements is annexed as Exhibit A. The

Lender serves as the Collateral Agent and Administrative Agent under the Agreements as well.

The Debtor granted the Lender a first priority security interest in all of the Debtor's assets

pursuant to a Security Agreement executed on that same day. The Lender's security interest was

perfected by the filing of a UCC-1 Financing Statement. I have been told by my counsel that the

Debtor does not dispute the fact that the Lender holds a first priority lien on all of its assets.



                                                         1
     Case 1-20-43932-jmm        Doc 41-1      Filed 12/17/20      Entered 12/17/20 10:13:55




B.     The Debtor's Failed Attempt to Restructure in 2019

       3.      The Debtor first defaulted under the Loan in July 2019. In the Fall of 2019, the

Debtor undertook an attempt to restructure its business through a merger and acquistion with an

entity called Proxima Partners ("Proxima"). Proxima was owned by James Waltz, Douglas

Neiman, and Andrew Jacobson. When Proxima acquired its interest in the Debtor, the Debtor

was still operating. It had a functioning website, online sales of merchandise, and an email

customer list with more than 600,000 customers. However, the Debtor was forced to attempt to

restructure its business because it operated at a loss throughout the year. The Debtor’s opening

bank balance on January 1, 2019, was $2,668,168.21. By November 1, 2019, the Debtor's bank

balance had shrunk to $174,527.44. See copies of Debtor's bank statements for 2019 annexed

hereto as Exhibit B.

       4.      In an effort to attempt to assist the Debtor in restructuring its business, the Lender

entered into a forebearance agreement with Jeffrey Lin, Daniel Weinberg, the Debtor, and FC

Merger Corp. As part of the restructuring, FC Merger was merged into the Debtor with the

Debtor serving as the surrviving entity and a wholly-owned subsidiary of Proxima Advisors, Inc.

James Waltz ("Waltz"), the Debtor's present Chief Executive Officer, executed the documents on

behalf of FC Merger Corp. The Forebearance Agreenment extended the date for payment of the

Loan in full to April 30, 2020. The Debtor never fully complied with the terms of the

Forebearance Agreement by, among other things, not complying with a number of the conditions

precedent contained in the Forebearance Agreement.

C.     The Debtor Ceases All Business Operations and Its Internet Presence in 2020

       5.      Proxima's acquisition of the Debtor did not solve its financial problems. On


                                                 2
    Case 1-20-43932-jmm          Doc 41-1      Filed 12/17/20      Entered 12/17/20 10:13:55




December 31, 2019, the bank balance had shrunk to $92,524.81. By Janaury 31, 2020, the

Debtor's bank balance was down to $3,300.48. See a copy of Debtor's bank statements from

Janaury 2020 to November 2020 annexed as Exhibit C. The revenue or deposits for Janaury

2020 were approximately $30,000. In February 2020, the bank statements reflect $53,552 in

deposits. However, those deposits included $34,000 from Waltz's company Helix Digital Inc.

("Helix"). From March 2020 through the present day, the Debtor has not conducted any sales of

its inventory or generated any revenue.

       6.      Communications from Waltz with the Lender effectively ceased in February 2020.

A number of parties connected with the Loan, and former management of the Debtor, began to

receive repeated inquiries from creditors who could not reach Waltz or receive any type of

response from the Debtor. At this time, I learned that the two investors that had participated in

the acquisition of the Debtor with Waltz withdrew from the venture. In fact, they asked me for a

release and informed me that they no longer had anything to do with the Debtor. This was a red

flag for me, and a violation of the Forebearance Agreement, since the Lender had not agreed to

lend to an entity owned and controlled solely by James Waltz.

       7.      One of the most damaging events to occur after Waltz took over the Debtor's

management was the Debtor's loss of its internet presence and customer base. I was informed

that because the Debtor did not pay its relatively modest Mailchimp bill -- Mailchip is a program

that maintains the database of emails for internet customers -- the account was shut down and the

customer list was lost. The website for www.fanchest.com was also shut down. It is extremely

costly and time-consuming to build a successful internet presence and build a 600,000 online

customer list. It takes a lot of time, money, and effort to generate internet sales in this


                                                  3
    Case 1-20-43932-jmm          Doc 41-1      Filed 12/17/20     Entered 12/17/20 10:13:55




competitive market. Any suggestion that an online sales company with no online presence can

simply restart its business is simply inaccurate.

       8.      By March 2020, the Lender exercised its right under the defaulted Forebearance

Agreement and and all of the Agreements and took control of the Debtor's account at Silicon

Valley Bank. A copy of the Deposit Account Control Agreement executed by the Debtor is

annexed as Exhibit D. At that time, the Lender had not received payements from the Debtor for

two months and the Debtor had not provided the Lender with any of the reports required by the

Agreements. It seemed to me that Waltz had completely abandoned the Debtor's business from

February 2020 until May 2020 until he was able to secure a Payroll Protection Program Loan

("PPP Loan") from Cross River Bank.

       9.      On May 1, 2020, the Debtor had an opening bank balance of $2,687.20. On May

31, 2020, $135,611.92 was deposited in the Silicon Valley Bank account controlled by the

Lender. When I learned that the source of the funds was from the Paycheck Protection Program,

I was shocked. Despite the fact that the Debtor did not have payroll of any significance in 2020,

the proposed average monthly payroll the Debtor set forth in its application was $54,244.77 a

month. Since the Debtor had no employees at this time, I could not understand how the Debtor

intended to comply with the rules regarding foregiveness of this loan.

       10.     Although the Lender had the right to seize the funds in the account when they

were deposited, the Lender waited until October 1, 2020, to lawfully take possession of the funds

in the account. The Lender notified the Debtor's creditors of its actions to exercise its rights to

the collateral. We were fully within our rights under the Agreements and applicable law to take

possession of the funds. We also had no indication that the Debtor had the financial ability to


                                                    4
     Case 1-20-43932-jmm         Doc 41-1      Filed 12/17/20     Entered 12/17/20 10:13:55




restart its operations with the proceeds of the PPP Loan. Waltz had also informed the Lender

that he intended to use the proceeds of the PPP Loan to pay himself a significant portion of the

funds. We did not see how Waltz's plans for the loan proceeds benefitted the Lender or any of

the other creditors of the Debtor.

D.     The Emergence of Helix Digital Inc. and Waltz's Interference With the Lender's
       Attempt to Recover its Collateral

       11.     The Lender was informed, at all times, that all of the Debtor's inventory was

stored in a facility owned and controlled by Fosdick Fulfillment Corp. that is located in

Connecticut ("Fosdick Warehouse"). When the Lender contacted the Fosdick Warehouse to

inform it that we intended to exercise our rights to retrieve and sell our collateral, Waltz

informed the Fosdick Warehouse that Helix asserted a lien against the inventory and they could

not be released to the Lender. We learned that Helix had filed a lien in the Spring of 2020 in the

amount of approximately $1,600,00.00 against the Debtor. Since the Fosdick Warehouse refused

to release the collateral becasue of Waltz's actions, Fosdick commenced an interpleader action in

Connecticut state court. We were forced to retain Conecticut legal counsel to defend our first

lien on the collateral; the court ruled in our favor. The court found that we were entitled to the

release of the collateral but we were required to either pay the Fosdick Warehouse for their

unpaid charges, in the amount of $110,000.00, or obtain a bond for $150,000 before taking the

inventory. The Lender learned it couldn't obtain a bond without full payment of the $150,000.

The Lender believed, and continues to believe, that the Fosdick claim is over-stated.

E.     Waltz's Self-Dealing on Behalf of Helix and Breach of the Lender's Agreement

       12.     There is no question that any transfer of inventory from the the Fosdick



                                                  5
    Case 1-20-43932-jmm            Doc 41-1   Filed 12/17/20     Entered 12/17/20 10:13:55




Warehouse to another location, without the Lender's knowledge or consent, was a clear violation

of the Agreements. Moreover, the Debtor was precluded under the Agreements from incurring

debt from another entity without the Lender's consent. The Debtor asserts in its Schedule D that

Helix holds a $1,597,635.71 secured claim against the Debtor. The Debtor's bank statements do

not reflect an infusion of cash by Helix that reflects that amount. And when the Debtor was

restructured in November 2019, there was no disclosure of a debt from Helix or any other

creditor for that amount of debt. The Debtor recently suggested in a document filed with the

court that it would consider subordinating Helix's claim to the claim of all other creditors. But

Waltz's relationship to Helix was not disclosed in any of the documents filed with the Court until

the Lender raised this issue.

       13.     It was not until this bankruptcy filing that the Lender learned that there was

inventory stored in Florida with Molly Fulfillment Center ("Molly Warehouse"). Until this week,

we did not know if the inventory stored in Florida was transported from the Fosdick Warehouse

or was purchased with another source of funds from another account that has not been disclosed

to the Lender. However, my counsel informed me that Waltz testified at the meeting of creditors

this week that the Debtor bought all of the inventory located in Florida on credit. Upon

information and belief, the inventory was purchased for hundreds of thousands of dollars and was

not sold. As a result, Waltz caused the Debtor to incur a significant amount of additional debt

without the Lender's knowledge or consent in violation of the Agreements and put the Debtor in

deeper debt that it can not pay.

       14.     After incurring this additional debt, Waltz further harmed the Debtor by failing to

keep track of the inventory. The bankruptcy schedules filed with the court assert that the


                                                 6
     Case 1-20-43932-jmm           Doc 41-1      Filed 12/17/20     Entered 12/17/20 10:13:55




inventory in Florida was lost after the Molly Warehouse sold the inventory for non-paymemt of

its storage fees. However, the Sub-Chapter V Trustee learned, after making a few telephone

calls, that the inventory was not sold and is still available. The Lender is very concerned that

Waltz did not take the approriate steps to secure these estate assets and the Lender's collateral.

The Lender is equally concerned about Waltz's decision to violate the terms of the Loan by

entering into unauthorized borrowing without its knowledge or consent. The Lender does not

believe that Waltz can act as the fiduciary for the creditors of the bankruptcy estate under these

circumstances.

F.     The Debtor Has Not Established That It Can Repay the Lender for Any Funds Paid
       By The Lender on the Debtor's Behalf or It Has the Ability to Reorganize

       15.       My legal counsel has informed me that the Debtor is requesting that the Court

order the Lender to pay for the costs of the Debtor's desire to attempt re-start its business by

requiring the Lender to pay the amount of the funds it seized from the Debtor's account. In fact,

the Debtor has asserted to the Court that if it is provided these funds, it can recommence its

business. I find this assertion incredible and, frankly, impossible to prove.

       16.       First, it is not disputed that the Lender has a lien on all of the assets of the Debtor

and was fully entitled, under applicable law, to take possession of the funds in the Debtor's

account. Once the Lender took title to the funds, the Debtor lost its interest in those funds. Cross

River Bank has filed a proof of claim for its unsecured loan against the Debtor. The funds were

nothing more than the proceeds of a loan that were deposited in the Debtor's account. The

Debtor has no right to assert that it presently has an interest in these funds.

       17.       Second, when the merger occurred in November 2019, the Debtor still had



                                                    7
    Case 1-20-43932-jmm           Doc 41-1     Filed 12/17/20     Entered 12/17/20 10:13:55




employees, a customer list, an internet presence, a website, and continuing sales. At that time,

the Debtor --and Waltz -- had $178,000 on hand to "re-start" the business. There was no

COVID-19 business shut-down at that time and nothing to preclude the Debtor from reorganizing

its business. After March 2020, there was a cessation of retail sales, and a slow-down of internet

sales, but there was nothing to prevent the Debtor from keeping its on-line busines afloat. In

fact, a simple Google search will reveal that on-line sales of sporting goods increased for retailers

such as Dick's Sporting Goods and www.fanatics.com, one of the largest on-line seller of sports

apparel. See., e.g., annexed Industry Research Report predicitng that sporting goods sales rose

during the COVID-19 pandemic as Exhibit E. It seems that Waltz just didn't want to, or didn't

know how to, restart the business. I can not imagine how he can do so at this juncture with no

employees, no customer list, no website, and with old inventory that has lost significant value.

       18.       Third, I have been told by my counsel that the Debtor asserts that requiring the

Lender to pay the costs listed in its Emergency Motion for the Use of Cash Collateral would

result in a savings to the bankruptcy estate. I do not see how that is accurate. I have been

informed that the PPP Loan program requires the Debtor to have spent 60% of the loan proceeds

for payroll costs before December 31st. Obviously, that can not occur. As a result, I have been

informed that all of the loan, or only a portion of the loan, can be forgivern under these

circumstances.

       19.       Fourth, I simply do not see how the Debtor has proven to the Court that it can

repay the Lender for any money the Lender expends on the Debtor's behalf. As set forth in the

emails annexed as Exhibit F, the Lender has been unable to locate a single buyer that is willing to

inspect the goods or make an offer to purchase the goods. As set forth in Exhibit G, the Debtor

                                                  8
    Case 1-20-43932-jmm          Doc 41-1     Filed 12/17/20     Entered 12/17/20 10:13:55




valued its inventory as having a retail value, in or about December 2019, of $2,508,627.00 but

listed the cost of purchasing the inventory as $1,302,489. The Debtor informed me that some of

the inventory is three years old. I genuinely suspect that, under the present circumstances, the

Debtor can not recover more than a small percentage of what it paid for the goods. Since the

Lender is owed close to $700,000, I believe the Lender is an under-secured creditor of the

Debtor.

       20.     Fifth, I believe that the Debtor's proposed budget is wholly unrealistic and

understated. The Debtor can not re-establish its business without a significant investment in

internet marketing and advertising. Based upon the estimates obtained by the Lender, the costs

to transport the inventory to a new and less expensive facility seem understated: the Court

should require the Debtor to prove the estimated costs before accepting the Debtor's estimates.

The Court should not grant the Debtor's request to provide the Lender with replacement liens

without requiring the Debtor to prove the value of the collateral it is relying upon and without

ensuring that the replacement liens have any value. The Court should simply deny the Debtor's

request to compel the Lender to pay the Debtor funds it is not entitled to so that the Debtor can

engage in a speculative attempt to reorganize a business that hasn't operated for close to a year.

       21.     Finally, my counsel informed me that Waltz testified during the Section 341

meeting of creditors this week that he was talking to investors that may infuse capital in the

Debtor to help restart the business and that he should know if they will proceed in the next few

weeks. When asked by the Sub-Chapter V Trustee what would happen if he could not obtain this

capital infusion, Waltz testified that he intended to start selling the merchandise on-line on

Amazon and it would take a few years to complete these sales. As I stated above, $135,000 is

                                                 9
    Case 1-20-43932-jmm          Doc 41-1     Filed 12/17/20     Entered 12/17/20 10:13:55




wholly insufficient to re-start this business since Fosdick’s charges and the costs of transporting

the goods would consume a majority of the funds. Under these circumstances, the Lender

opposes the Debtor's request in its entirety and strongly opposes any request that it be required to

pay Waltz compensation for performing duties he has failed to perform since early 2020. The

Debtor should be required to demonstrate a realistic exit strategy and the prospect of an actual

operating business before the Court permits the Debtor to proceed any further.

       I declare the foregoing is accurate and true under the penalty of perjury.

Date: Dec. 16, 2020
Houston, TX
                                                              _/s/Abbas Maniar________
                                                              Abbas Maniar




                                                 10
